                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


  GREGORY DRUMWRIGHT, EDITH                     )
  ANN JONES, and JUSTICE FOR THE                )
  NEXT GENERATION;                              ) Civ. No. ___________
                                                )
                Plaintiffs,                     )
  vs.                                           ) COMPLAINT FOR TEMPORARY
                                                )    RESTRAINING ORDER AND
  TERRY JOHNSON, in his official and            ) EMERGENCY DECLARATORY
  individual capacities as Alamance County      )     AND INJUNCTIVE RELIEF
  Sheriff, and MARY KRISTY COLE, in             )
  her official and individual capacities as     )
  Graham Chief of Police.                       )
                                                )
                Defendants.                     )


        Plaintiffs Reverend Gregory Drumwright, Edith Ann Jones, and Justice for the Next

Generation, by and through counsel, file this complaint for injunctive relief and damages

against Defendants Terry Johnson and Kristy Cole, and allege upon information and belief as

follows:

                                      INTRODUCTION

        1.    On October 31, the last day of early voting and same-day voter registration in

North Carolina, and three days before the November 2020 General Elections, Defendants and

their deputies and officers planned and orchestrated the violent dispersal of a peaceful and non-

partisan march to a polling place in Graham, North Carolina. Participants in the “I Am Change

March to the Polls” were physically injured when Defendants’ deputies and officers used


                                                1



         Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 1 of 22
pepper spray on peaceful marchers, including children, the elderly, and people with disabilities.

Terrified by these actions and suffering the painful effects of pepper spray, many participants,

including Plaintiff Jones, were unable to proceed to the polls that day. Multiple individuals,

including Plaintiff Drumwright, in addition to suffering harm from the pepper spray, were

unlawfully arrested by Defendants’ deputies and officers. The Alamance County magistrate

banned those arrested from returning to the City of Graham for 72 hours.

       2.     Defendants’ actions amplify the already charged atmosphere for voters in North

Carolina. Defendants’ deputies and officers, by planning and authorizing the excessive force

against Plaintiffs and interfering with Plaintiffs’ protected speech and assembly rights, have

deprived Alamance County voters, including those who attended the October 31 “I Am

Change” March to the Polls in Graham, and members of Plaintiff Justice for the Next

Generation (“J4tNG”) of their fundamental right to vote free from intimidation, harassment,

threats, or other forms of coercion.

       3.     Defendants’ actions to suppress and violently disperse a peaceful assembly

gathered for the express purpose of encouraging people to vote intimidates and discourages

Plaintiff J4tNG’s members and other march participants from voting. It has long been

recognized that “voting is of the most fundamental significance under our constitutional

structure.” Burdick v. Takashi, 504 U.S. 428, 433 (1992) (internal citation and quotations

omitted). “No right is more precious in a free country than that of having a voice in the election

of those who make the laws under which, as good citizens, we must live.” Wesberry v. Sanders,

376 U.S. 1, 17 (1964). Courts have recognized “[v]oter intimidation presents an ongoing threat

to the participation of minority individuals in the political process.” Democratic Nat’l Comm. v.

                                                2



        Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 2 of 22
Republican Nat’l Comm., 671 F. Supp. 2d 575, 578-79 (D.N.J. 2009), aff’d 673 F.3d 192 (3d

Cir. 2012), cert. denied 133 S. Ct. 1471 (2013).

       4.     By using excessive force and issuing unlawful orders to disperse, Defendants also

violated Plaintiffs’ First Amendment rights to freedom of speech, assembly, and association and

also violated Plaintiffs Drumwright’s and Jones’ Fourth Amendment rights to be free from

unreasonable seizures and excessive force.

       5.     Plaintiffs Drumwright and J4tNG plan to hold a get-out-the-vote march in

Graham on Election Day, November 3, 2020, and all Plaintiffs intend to continue to exercise

their First Amendment rights to protest police violence and white supremacy in Graham and

Alamance County -- including the Confederate monument in Graham’s public square -- in the

days and weeks ahead.

       6.     J4tNG brings this action on its own behalf and on behalf of its individual and

community group members, to put a stop to Defendants’ actions that violate federal law.

                                             PARTIES

   7. Plaintiff Gregory B. Drumwright is an adult Black resident of Guilford County, North

Carolina, a Professor of Communications at High Point University, a community organizer and

social justice activist, and Senior Minister of the Citadel Church in Greensboro. Rev.

Drumwright is Lead Organizer of Plaintiff J4tNG, helped organize and led the “I Am Change”

March to the Polls in Graham on October 31, 2020 and plans to lead a similar march on

Election Day, November 3, 2020. He also led a demonstration to protest racialized policing and

police brutality against Black people and communities, and to protest the Confederate



                                                   3



        Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 3 of 22
monument in Graham on July 11, 2020. He plans to continue to gather Alamance citizens and

protest these same issues in Graham near the Historic Courthouse after the election.


       8.     Plaintiff J4tNG is an unincorporated association of community organizations

organizing for racial justice and an end to police violence and other forms of systemic racial

oppression. To fulfill that mission and purpose, Plaintiff JFtNG has organized and participated

in “get out the vote” drives for the 2020 election in North Carolina and across the country.

Defendants’ unlawful acts on October 31 frustrate Plaintiff J4tNG’s mission and purpose and

has caused J4tNG to divert resources away from its other racial justice activities in order to

prevent and guard against voter intimidation in Alamance County. Defendants’ unlawful

actions on October 31 also caused harm to Plaintiff J4tNG’s individual and organizational

members, particularly those voter members who reside in Alamance County.

       9.     Plaintiff Edith Ann Jones, who goes by Ann Jones, is an adult Caucasian resident

of Graham North Carolina, is registered to vote within North Graham Precinct in Alamance

County. Plaintiff Jones, a life-long resident of Alamance County, is a member of People for

Change, which joined with Plaintiff J4tNG to help organize and participate in the October 31 “I

Am Change” March to the Polls. Plaintiff Jones has protested police brutality and white

supremacy, including the Confederate monument in Graham, and intends to continue to seek to

exercise her First Amendment rights in Graham and Alamance County.

       10.    Defendant Terry S. Johnson (“Defendant Johnson” or “the Sheriff”) is sued in his

official capacity as Sheriff of Alamance County, is domiciled in the state, and is subject to the

personal jurisdiction of this Court. Defendant Johnson is the chief law enforcement officer of


                                                 4



        Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 4 of 22
Alamance County, and as such has authority to assign duties to sheriff’s deputies and enforce

local ordinances in effect throughout the county. See N.C. Gen. Stat. § 162-1 et seq.

        11.     Defendant Kristy Cole (“Defendant Cole”) is sued in her official capacity as Chief

of the Graham Police Department (GPD), is domiciled in the state, and is subject to the personal

jurisdiction of this Court. Defendant Cole has charge of the GPD and as such is authorized to

assign duties to GPD officers and is responsible for seeing that GPD officers faithfully perform

their duties. See id. Ch. 2, art. IV, div. 1, § 2-120.


                                  JURISDICTION AND VENUE

        12.     Plaintiffs bring this action under 42 U.S.C. § 1983, 42 U.S.C. § 1985(3), and 52

U.S.C. § 10307(b) to redress the deprivation, under the color of state law, of rights secured by

the United States Constitution.

        13.     Plaintiffs have standing to enforce these rights and all rights asserted herein.

        14.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

because this action arises under federal law, under 28 U.S.C. § 1343 because this action

requests equitable or other relief under statues protecting the right to vote and civil rights.

        15.     This Court has personal jurisdiction over Defendants as residents of North

Carolina.

        16.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claim occurred in this judicial

district.

        17.     This Court has the authority to provide the emergency declaratory and injunctive


                                                   5



            Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 5 of 22
relief requested pursuant to Rules 57 and 65 of the Federal Rules of Civil Procedure, 42 U.S.C.

§ 1983, and 28 U.S.C. §§ 2201 and 2202.

       18.       The allegations herein justify injunctive relief in order to prevent irreparable harm

to Plaintiffs.

                                       STATEMENT OF FACTS

       The Right to Vote Is Protected by Law.

       19.       The right to vote in an election is guaranteed by, inter alia, the First, Fourteenth,

and Fifteenth Amendments to the United States Constitution.

       20.       The Ku Klux Klan Act of 1871 (the “Ku Klux Klan Act”) was the last of the

Enforcement Acts, passed during Reconstruction to protect the suffrage rights of formerly

enslaved people and to protect them and their supporters from violence, intimidation, and

harassment.

       21.       The Ku Klux Klan Act, 42 U.S.C. § 1985(3), provides for damages and equitable

relief “if two or more persons conspire to prevent by force, intimidation, or threat, any citizen

who is lawfully entitled to vote, from giving his support or advocacy in a legal manner, toward

or in favor of . . . an elector for President or Vice President, or as a Member of Congress of the

United States; or to injure any citizen in person or property on account of such support or

advocacy.” 42 U.S.C. § 1985(3).

       22.       The Ku Klux Klan Act provides that an action will lie against the conspirators so

long as “one or more persons engaged” in the conspiracy “do, or cause to be done, any act in

furtherance of the object of such conspiracy.” Id.

       23.       Even as to those persons who do not directly participate in those activities, the Ku

                                                    6



         Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 6 of 22
Klux Klan Act makes it unlawful to conspire with others to promote, organize, and otherwise

facilitate those efforts.

       24.     The Voting Rights Act also protects against intimidation in both elections and

registration efforts. Section 11(b) of the Voting Rights Act prohibits actual or attempted

“intimidation,” “threats,” or “coercion” against a person, either “for voting or attempting to

vote” or “for urging or aiding any person to vote or attempt to vote.” 52 U.S.C. § 10307(b).

Section 11(b) authorizes private suits against private actors, even in the absence of any action

by a state or state official. Id.

       25.     Invasions of physical space and intimations of possible future violence,

prosecution, or legal action based on a voter’s presence at the polls constitute unlawful voter

intimidation. See, e.g., Ohio Democratic Party v. Ohio Republican Party, 2016 WL 6542486, at

*2 (N.D. Ohio Nov. 4, 2016) (entering a Temporary Restraining Order prohibiting voter

intimidation activities); Katzenbach v. Original Knights of Ku Klux Klan, 250 F. Supp. 330, 334

(E.D. La. 1965) (pattern of acts and threats of physical violence constituted intimidation of

voter’s attempt to exercise their civil rights); United States v. Clark, 249 F. Supp. 720 (S.D.

Ala. 1965) (baseless arrests and prosecutions of black citizens seeking to vote and voter

registration volunteers declared unlawful and violated voters right to vote).

       26.     It is a federal crime, punishable by financial penalties and imprisonment, to

intimidate voters in a presidential election. 18 U.S.C. § 594.

       Notwithstanding Legislation and Enforcement Efforts, Voter Intimidation Remains
       A Problem.

       27.     Despite significant legislation aimed at allowing people to register to vote and


                                                 7



         Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 7 of 22
cast their ballot without fear of actual or attempted intimidation, threats, or coercion, efforts to

intimidate voters have persisted.

       28.    In 2000, Black voters in Florida complained about police traffic stops on Election

Day, according to a report by the U.S. Commission on Civil Rights.1 And in 2010, advocates

raised concerns regarding voter suppression when North Carolina police set up traffic

checkpoints between primarily Black apartment complexes and polling locations.2 In 2016,

within the first few hours of polls opening, over 4,000 reports of intimidation and suppression

were called into the Election Protection hotline nationally.3 These complaints included, for

example, reports of a crowd aggressively confronting voters as they arrived at a polling

location, causing some of them to leave before casting their ballot, and lines of cars with

Confederate flags driving past polling locations.4 As recently as 2018, voters in Georgia raised

concerns of voter intimidation after police stopped groups of seniors were stopped on their way

to the polls.5 In September 2020, a candidate’s supporters were reported to have intimidated

voters at a Fairfax County, Virginia early voting polling station.6




1
  U.S. Commission on Civil Rights, Voting Irregularities in Florida During the 2000 Presidential
Election (2001), https://www.usccr.gov/pubs/vote2000/report/ch2.htm.
2
  Nancy McLaughlin and Joe Killian, Dems, blacks question timing of checkpoint, Greensboro News &
Record, Nov. 2, 2010, https://greensboro.com/news/political/dems-blacks-question-timing-of-
checkpoint/article_8ad13789-60e3-5520-bfb3-168dc58d5bdc.html.
3
  Alan Neuhauser, Voter Intimidation Complaints Surge, U.S. News & World Report, Nov. 8, 2016,
https://www.usnews.com/news/politics/articles/2016-11-08/voter-intimidation-complaints-surge.
4
  Id.
5
  Astead Herndon, Georgia Voting Begins Amid Accusations of Voter Suppression, N.Y. Times, Oct.
19, 2018, https://www.nytimes.com/2018/10/19/us/politics/georgia-voter-suppression.html.
6
  Nick Corasaniti and Stephanie Saul, Trump Supporters Disrupt Early Voting in Virginia, N.Y. Times,
Sept. 19, 2020, https://www.nytimes.com/2020/09/19/us/politics/trump-supporters-early-voting-
virginia.html.
                                                  8



        Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 8 of 22
       Defendants’ Violent Suppression of a March to the Polls Is Unlawful And Has
       Intimidated, Threatened, And Coerced Voters, Including Plaintiffs.

       29.    Plaintiffs are actively involved in community organizing, including mobilizing

community members in Alamance County on racial justice and voting rights issues through

exercise of their rights to speech and assembly.

       30.    Plaintiff Drumwright (among others) sued Defendants Johnson and then Graham

Police Chief Jeffrey Prichard (among others) on July 2, 2020 to enforce his First Amendment

rights to speech and assembly on the streets of Graham, North Carolina. See Peterman, et al, v.

NAACP, Alamance Branch, 1:20-cv-00613- CCE-LPA, Dkt. 1, Dkt. 27. In particular, Rev.

Drumwright sought to enforce his rights to speak and assemble on the grounds of the Historic

Courthouse square in Graham.

       31.    On July 6, 2020, this Court entered a consent Temporary Restraining Order

restraining Graham and Alamance county officials from enforcing a Graham City ordinance

prohibiting more than two people from protesting in Graham without a permit. Dkt. 15.

Graham’s City Council subsequently repealed the ordinance on July 14, Dkt. 27-1, and on

August 14, this Court later entered a preliminary injunction enjoining Alamance County

officials from prohibiting all protests on many spaces in and around the Historic Courthouse.

Dkt. 63.

       32.    On Saturday, July 11, 2020, Reverend Drumwright led a peaceful march in the

City of Graham to protest police brutality and white supremacy. He applied for and received

permission from the City of Graham, the NC Department of Transportation, and Alamance

County officials to lead his march in NC Hwy 87 from Burlington to the Confederate


                                                   9



        Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 9 of 22
monument located in Graham’s Historic Courthouse Square for a rally in front of the monument

at the junction of North Main Street and Court Square, the rotary which circles the Historic

Courthouse. Among other things, he was granted permission to erect a stage in the street and

use a public address (“PA”) system powered by a generator.

         33.   On or about August 21 in response to this Court’s August 14 preliminary

injunction, Alamance County introduced a “facility use policy” which laid out rules for large

groups wishing to use the Historic Courthouse grounds and a permit process.

         34.   On October 8, Reverend Drumwright wrote the City of Graham to announce his

plans for a non-partisan march to the polls focused on racial justice issues from 11 AM- 2 PM

on Saturday, October 31 and to request the City’s permission for the planned march. On

October 11, Defendant Cole responded that, due to the City’s current lack of a permitting

system, Reverend Drumwright was required to appear at the next City Council meeting to

request authorization for his march plans.

         35.   Reverend Drumwright attended the City’s October 13 Council meeting to request

authorization for the march plans. In both his October 8 letter and at the Council meeting, he

explained that he intended to conduct the October 31 march to the polls as he had the July 11

event.

         36.   As described in his permit application and in various subsequent (including in-

person) communications with Defendants between October 9 and October 30, the only

logistical differences between the July 11 and October 31 events were that the October 31

march was to end at East Elm Street Early Voting location, with the rally (including speaker

presentations from a small stage using a PA system) to occur on the Historic Courthouse North

                                                10



         Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 10 of 22
entrance landing, steps, sidewalks and pedestrian area next to the Confederate monument. Rev.

Drumwright requested authorization to erect a stage at the end of North Main as he had been

allowed to do on July 11and requested short-term closure of the rotary area at the north end of

the Historic Courthouse. On October 20, he also applied for and received a permit from the

County to utilize the Historic Courthouse grounds on October 31.

       37.     At its October 13 meeting, Graham’s attorney instructed the City Council that it

had no authority to act on Rev. Drumwright’s requests. The Council advised Rev. Drumwright

to coordinate logistics for the march and rally with Defendant Cole. In addition to the written

communications with Defendant Cole, Rev. Drumwright met with Defendant Cole in person on

October 20 to discuss the route, stage and street closure needs. Defendant Cole told Rev.

Drumwright she would not close any streets or allow a stage as had been done on July 11.

       38.     On Friday, October 30, Rev. Drumwright, with counsel present, met again with

Defendants to try to ensure marchers’ safety the following day. Defendant Cole again refused

any street closures and refused to authorize the stage in the same location it had been on July

11, but gave no reason for the denial other than that the City Council had not authorized it. The

County attorney agreed that Rev. Drumwright could put his stage on the Courthouse grounds.

       39.     On Saturday morning, October 31, a group of about 200-250 people gathered at

Wayman Chapel AME Church in Graham, North Carolina for a walk to the polls. Defendant

Cole met the marchers and Plaintiffs in the parking lot near the chapel, stated that she would be

closing the street for them to march all the way to the Historic Courthouse grounds, and told

them that she had State troopers there to “help close the streets,” and added, “the street is

yours.”

                                                 11



          Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 11 of 22
       40.    Rev. Drumwright spoke to those assembled, reminding them before the march

began to spread out and keep their nose and mouth coverings on in compliance with COVID-19

social distancing protocols.

       41.    The group of participants included the Mayor of Burlington, NC as well as

candidates for county commissioner and school board.

       42.    The March commenced around 11 AM, as participants, including small children

and senior citizens, proceeded from Wayman’s Chapel AME Church up North Main Street

towards the Confederate monument that fronts the north side of the Historic Courthouse.

During that time, marchers were permitted to walk in the road and were escorted by Graham

police, as provided in Defendant Cole’s October 28 Letter and as stated by Defendant Cole to

Plaintiffs in the parking lot just before the march began .

       43.    When marchers peacefully passed through the intersection of Hardin Street on

North Main, about a block from the Confederate monument and Historic Courthouse, Rev.

Drumwright asked them to halt so that he could explain the significance of the space they were

about to enter. State Highway Police who were escorting the march from the rear in their patrol

cars blocked North Main, and the Graham Police cars that had escorted the march from the

front pulled around the Court Square and stopped near the corner of East Elm street, beside

Passion Fusion Grill.

       44.    As he had done since the march began, Rev. Drumwright spoke to the marchers

using his portable PA system, powered by a small portable generator. He gave a short speech

about Wyatt Outlaw, the first Black elected city official of Graham who was lynched by white

supremacists with assistance from local police in 1870, in what the City calls Sesquintennial

                                                 12



       Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 12 of 22
Square but which Plaintiffs call Wyatt Outlaw Memorial Park (“Wyatt Outlaw Park”), on the

northeast corner across from the Historic Courthouse. Then George Floyd’s niece addressed the

marchers briefly.

       45.    The participants then remained still and silent for 8 minutes and 46 seconds in

symbolic remembrance of the 8 minutes and 46 seconds that George Floyd was pinned to the

ground by a police officer’s knee on his neck, killing Mr. Floyd. Spread out in compliance with

COVID-19 protocol, the more than 250 participants were kneeling, standing, sitting or lying

face down in the section of North Main street and Court Square that was temporarily closed to

traffic by the law enforcement vehicles.

       46.    Plaintiff Jones was kneeling with others in the crosswalk that runs from North

Main alongside the Confederate monument to the courthouse north entrance.

       47.    There was a row of Sheriff deputies at top of the steps in front of the north

Courthouse’s entrance, and snipers on top of the building with their guns out pointed at the

marchers.

       48.    Immediately upon the end of that period of silence, Rev. Drumwright told the

crowd to wait for a moment while he put up the stage. Rev. Drumwright and several J4tNG

members then began erecting the small stage where Defendant Johnson’s deputies (standing at

the top of the steps of the Courthouse in front of its North entrance) instructed them: in the

crosswalk/pedestrian area adjacent to the Confederate monument which, since August 21,

Defendant Johnson’s deputies had referred to as a “safe zone” open to protestors under the

Facility Use Policy.

       49.    Within seconds, suddenly and without warning, Graham Police suddenly and

                                                13



       Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 13 of 22
without any warning or prior order of dispersal, began spraying the marchers -- many of whom,

because of age or disability, were still making their way to their feet -- with pepper spray.

        50.   Plaintiff Jones instantly felt her eyes and nostrils burning. She smelt a horrible

odor from the spray. She turned and warned marchers behind her to move back.

        51.   Rev. Drumwright began talking to the crowd in a calming voice and saying to

Defendant Cole’s officers that they had just sprayed children and elderly, peaceful people.

        52.   At that point, Plaintiff J4tNG members and other marchers who had been at the

Wyatt Outlaw Park were trying to use the crosswalk to get to the courthouse grounds, and

Defendant Cole’s officers stopped them and started to arrest them.

        53.   Rev. Drumwright stepped down from the stage to de-escalate the situation and

make sure the J4tNG members and marchers could cross the street and get to the Courthouse

grounds. Rev. Drumwright then brought on the first speaker, Burlington’s Mayor, followed by

several other speakers.

       54.    Just before 1:00pm, one of Defendant Johnson’s deputies attempted, without

giving warning, to disconnect and remove the generator that served as the power source for

rally attendees’ sound amplification system. Rev. Drumwright approached the deputy to ask

why the officer was removing his property.

       55.    Suddenly and again with no warning or dispersal order, Defendants’ officers and

deputies begin deploying pepper spray on the marchers.

       56.    Marchers screamed and tried to get away. Plaintiff Jones saw one of Defendant

Johnson’s deputies spraying while a disabled, elderly African American woman in a mobility

scooter was convulsing with seizures. Defendants’ officers stood nearby and took no steps to

                                                14



       Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 14 of 22
help her.

       57.    Easy access to most sidewalk areas around the square were blocked by city-

erected barricades.

       58.    Graham Police officers began shouting at marchers to disperse, and without

providing marchers adequate time to disperse, began dispensing large volumes of pepper spray

into the crowd, even as marchers tried to leave the area.

       59.    Defendant Cole’s deputies blocked off the street leading to the nearest early

voting location, on Elm Street, effectively preventing marchers from proceeding to that polling

site and otherwise fleeing the pepper spray.

       60.    As many marchers attempted to disperse by taking North Main Street, they were

sprayed repeatedly with pepper spray by Defendants’ officers, causing their eyes and noses to

burn and water so much they could not walk or see for a period of time.

       61.    Among the victims of Defendant Johnson’s deputies’ pepper spraying were a

three-year-old, who vomited. Defendant Johnson’s deputies also sprayed pepper spray at a

five-year-old and an eleven-year-old, causing both to vomit.

       62.    Defendants’ officers and deputies arrested twenty people, including two poll

observers and an Alamance News reporter covering the events.

       63.    Parts of the events were captured on video, available at

https://www.newsobserver.com/news/local/article246861942.html.

       64.    The video shows an older man being restrained by three police officers (0:52-

1:07), as well as a man with a camera being restrained by two police officers and then

approached by two additional police officers who tried to pry his camera from his hands (1:14-

                                                15



       Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 15 of 22
1:25).

         65.   In the video, protesters say to a police officer, “You sprayed a kid,” and the police

officer responds, “I did,” (1:25-1:28).

         66.   The video also shows a police officer shouting “Get moving, you f-g pricks” as he

sprays pepper spray at protesters while they try to walk away along a sidewalk.

         67.   Because of Defendants’ conduct, the planned march to the polls was abruptly

terminated. Some voters, including Plaintiff Jones were actually deterred from voting. Because

of Plaintiff Jones’s pepper spray related injuries, she could not go to the polls that day as

planned.

         68.   Plaintiff J4tNG has dozens of members who are lawfully registered voters in

Alamance County, who attended the march and are likely to also be similarly intimidated from

voting by Defendants’ violent actions. Therefore, other members of Plaintiff J4tNG are likely to

experience both intimidation and an attempt to intimidate, threaten, and coerce such that they

will be prevented from exercising their right to vote.

         69.   Defendants Cole and Johnson and their deputies acted in concert to plan and

engage in violent “crowd control” tactics against a march of voters to the polls. These activities

constitute an attempt to intimidate, threaten, and coerce citizens, like Plaintiff Jones and

members of Plaintiff J4tNG who are Alamance County voters, from participating in the election

in a manner that prevents them from exercising their constitutional right to vote and from

encouraging others to do so.

         70.   Despite Defendants’ claims that their actions were taken for “crowd control”

purposes, their actions had the actual consequence of harassing, threatening, and intimidating

                                                 16



         Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 16 of 22
voters and peaceful marchers.

       71.    Since October 31, Defendants have been unrepentant, insisting through

spokespersons that their departments’ violent actions were appropriate and justified.

       72.     Defendants’ violent suppression of Plaintiffs’ rights to assemble for a march to

the polls constitutes an attempt to intimidate, threaten, and coerce voters such as Plaintiff Jones

and Plaintiff J4tNG’s Alamance County voter members in an attempt to prevent and discourage

them from exercising their right to vote.

       73.    The above-referenced conduct violates Section 11(b) of the Voting Rights Act,

the Ku Klux Klan Act, and the First and Fourteenth Amendments. These violations have caused

Plaintiff Jones and J4tNG members who are lawfully entitled to vote in Alamance County

irreparable harm and will continue to do so absent preliminary and permanent injunctive relief.

       74.    Individual Plaintiffs and members of J4tNG intend to participate in future non-

violent protests in Graham, including in the Historic Courthouse area.

       75.    As a result of Defendants’ unlawful actions, Plaintiffs have also suffered

damages, including significant physical, emotional, and mental pain and suffering.

       76.    Defendants’ actions violated Plaintiffs’ clearly established rights, of which a

reasonable person would have known.




                                                17



       Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 17 of 22
                                      CAUSES OF ACTION

     Count I: Violation of the First Amendment (all Plaintiffs against all Defendants)

       77.     Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set

forth in this claim.

       78.     Plaintiffs assert a claim pursuant to 42 U.S.C. § 1983 for violation of the free

expression, free association, and assembly rights protected under the First and Fourteenth

Amendments to the U.S. Constitution. Plaintiff J4tNG asserts this claim on behalf of itself and

its members.

       79.     In the following paragraphs, references to the First Amendment include the First

Amendment as applied to the states through the Fourteenth Amendment.

       80.     As described above, Defendants’ activities to restrict and suppress Plaintiffs’

speech and assembly in relations to the October 31 march, including their use of unlawful

dispersal orders, unlawful arrests, and use of pepper spray to forcibly disperse those marching

to the polls, violates Plaintiffs’ First Amendment rights.


    Count II: Violation of the Fourth Amendment (all Plaintiffs against all Defendants)

       81.     Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set

forth in this claim.

       82.     Plaintiffs assert a claim pursuant to 42 U.S.C. § 1983 for violation of their rights

against unreasonable searches and seizures protected under the Fourth and Fourteenth

Amendments to the U.S. Constitution. Plaintiff J4tNG asserts this claim on behalf of itself and

its members.


                                                 18



        Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 18 of 22
       83.     In the following paragraphs, references to the Fourth Amendment include the

Fourth Amendment as applied to the states through the Fourteenth Amendment.

       84.     As described above, Defendants’ use of pepper spray to forcibly disperse those

marching to the polls unreasonably seized Plaintiffs and violated their Fourth Amendment rights.


 Count III: Violation of Section 11(b) of the Voting Rights Act (Plaintiff Jones and J4tNG
                                  against all Defendants)

       85.     Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set

forth in this claim.

       86.     Section 11(b) of the Voting Rights Act provides that:

               No person, whether acting under color of law or otherwise, shall intimidate,
               threaten, or coerce, or attempt to intimidate, threaten, or coerce any person for
               voting or attempting to vote, or intimidate, threaten, or coerce, or attempt to
               intimidate, threaten, or coerce any person for urging or aiding any person to vote
               or attempt to vote, or intimidate, threaten, or coerce any person for exercising any
               powers or duties under section 10302(a), 10305, 10306, or 10308(e) of this title or
               section 1973d or 1973g of Title 42.

52 U.S.C. § 10307.

       87.     Defendants violated Section 11(b) of the Voting Rights Act by suppressing,

through unlawful dispersal orders and use of pepper spray, the efforts of Plaintiff Jones and

other voters to march to the polls.

       88.     These actions intimidated, threatened or coerced, and/or attempted to intimidate,

threaten, or coerce eligible Alamance County voters concerned about racial justice issues.

       89.     Defendants’ violent conduct would intimidate or attempt to intimidate an

objectively reasonable individual and did in fact prevent Plaintiff Jones and other voters from

exercising their constitutional right to vote on the last day of the early voting period.

                                                 19



        Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 19 of 22
       90.     Absent injunctive relief, these Plaintiffs will suffer irreparable harm and have no

adequate remedy at law.

 Count IV: Ku Klux Klan Act of 1871 (Plaintiff Jones and J4tNG against all Defendants)

       91.     Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set

forth in this claim.

       92.     Plaintiff Jones and J4tNG bring a claim under the second clause of 42 U.S.C. §

1985(3), which provides that:

       [I]f two or more persons conspire to prevent by force, intimidation, or threat, any citizen
       who is lawfully entitled to vote, from giving his support or advocacy in a legal manner,
       toward or in favor of the election of any lawfully qualified person as an elector for
       President or Vice President, or as a Member of Congress of the United States; or to
       injure any citizen in person or property on account of such support or advocacy; in any
       case of conspiracy set forth in this section, if one or more persons engaged therein do, or
       cause to be done, any act in furtherance of the object of such conspiracy, whereby
       another is injured in his person or property, or deprived of having and exercising any
       right or privilege of a citizen of the United States, the party so injured or deprived may
       have an action for the recovery of damages occasioned by such injury or deprivation,
       against any one or more of the conspirators.

       93.     Defendants violated 42 U.S.C. § 1985(3) by knowingly conspiring with each

other to unlawfully disperse a march to the polls, with the purpose of discouraging and

intimidating voters from exercising their constitutional right to vote.

       94.     Defendants’ deployment of their officers, coordination regarding use of pepper

spray, and detention and arrest of attendees, constituted substantial steps in furtherance of the

conspiracy.

       95.     Defendants knew or should have known at the time of their actions that such acts

would prevent or deter constitutionally eligible voters like Plaintiff Jones and members of

Plaintiff J4tNG from exercising their right to vote in upcoming elections.

                                                 20



        Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 20 of 22
       96.     Defendants’ actions would intimidate or attempt to intimidate an objectively

reasonable individual because discourage or prevent voters like Plaintiff Jones and members of

Plaintiff J4tNG from exercising their constitutional right to vote.

       97.     Absent injunctive relief, Plaintiff Jones and members of Plaintiff J4tNG will

suffer irreparable harm. Plaintiffs have no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray that the Court grant the following relief:

       (a) Preliminarily and permanently enjoin, and enter a declaratory judgment stating that

             Defendants’ unlawful dispersal orders and use of pepper spray against peaceful

             marchers, especially those engaged in marching to the polls, violates all Plaintiffs’

             rights to free speech and assembly under the First, Fourth, and Fourteenth

             Amendments to the U.S. Constitution, and Plaintiffs’ rights under Section 11(b) of

             the Voting Rights Act, and 42 U.S.C. §1985;

       (b) Award Plaintiffs their damages, including punitive damages;

       (c) Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to 42 U.S.C.

             § 1988 and 28 U.S.C. § 1920 and as otherwise permitted by law; and

       (d) Order such other relief as this Court deems just and equitable.




                                                21



       Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 21 of 22
Respectfully submitted this 2nd day of November,

/s/ Kristi L. Graunke                              /s/ Elizabeth Haddix
 Kristi L. Graunke                                 Elizabeth Haddix
 North Carolina Bar No. 51216                      North Carolina Bar No. 25818
 kgraunke@acluofnc.org                             ehaddix@lawyerscommittee.org
 Daniel K. Siegel                                  Mark Dorosin
 North Carolina Bar No. 46397                      North Carolina Bar No. 20935
 dsiegel@acluofnc.org                              mdorosin@lawyerscommittee.org
 Jaclyn Maffetore                                  Lawyers’ Committee for Civil Rights Under Law
 North Carolina Bar No. 50849                      P.O. Box 956
 jmaffetore@acluofnc.org                           Carrboro, NC 27510
 ACLU of North Carolina                            Tel. 919-914-6106
 P. O. Box 28004
 Raleigh, NC 27611-8004
 Tel: 919-834-3466
                                                   /s/ Jason L. Keith
                                                   Jason  L Keith
                                                       Counsel  for Plaintiffs
                                                   North Carolina Bar No:34038
                                                   Keith & Associates, PLLC
                                                   241 Summit Avenue,
                                                   Greensboro, NC 27401




                                             22



       Case 1:20-cv-00998-CCE-LPA Document 1 Filed 11/02/20 Page 22 of 22
